CATES, Judge.
The record in this appeal omits any declaration of the organization of the court whence it comes. This appeal being thus abortive must, therefore, be dismissed.
The organization of the trial court must be shown at the beginning of the transcript for an appeal. A form for such showing is set forth in Supreme Court Rule 24.
The lack of such a declaration is jurisdictional and appellate courts take notice thereof ex mero motu. McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924; West v. Camp, 264 Ala. 644, 89 So.2d 170; Barnes v. Salter, 270 Ala. 110, 116 So.2d 748; Sparrow v. Evans, 275 Ala. 89, 152 So.2d 155; Wilson v. State, 275 Ala. 402, 155 So.2d 506; Tidwell v. State, 41 Ala.App. 296, 130 So.2d 206; Bunn v. State, 44 Ala.App. 68, 202 So.2d 176.
Appeal dismissed.